Howk, J.
This suit was commenced by the appellee, against the appellant, before a justice of the peace of Jennings county, Indiana, to recover damages in the sum of seventy dollars, for or on account of the appellant’s alleged abuse of a certain mare, hired to him by the appellee. The trial of the cause by a jury, before the justice, resulted in a verdict and judgment for the appellee in the sum of twenty dollars. An appeal was taken from this judgment, by the appellant, the defendant below, to the circuit court of said county; where another trial of the cause by a jury was had, resulting in a verdict for the appellee and assessing her damages in the sum of twenty-five dollars. The appellant’s motion for a new trial having been overruled, and his exception saved to this ruling, the court rendered judgment against him on the verdict, for the amount of the damages assessed therein, and from this judgment he has appealed to this court.
The judgment below was rendered on the 19th day of October, 1877; and on the 15th day of October, 1878, the appellant filed in this court the transcript of the record of this cause and his assignment of errors thereon.
The appellee has moved this court to dismiss this appeal, upon the grounds that the action originated before a justice of the peace, and “ the amount in controversy, exclusive of *241interest and costs, does not exceed fifty dollars.” This motion is well taken and must be sustained; as it is clear that, under the provisions of section 550 of the code, as amended by an act approved March 14th, 1877, an appeal to this court is not authorized in cases originating, as this case did, before a justice of the peace, and where, as in this case, the amount in controversy in this court, exclusive of interest and costs, does not exceed the sum of fifty dollars. Although the appellee, in her complaint, demanded judgment for seventy dollars, yet she had recovered in the circuit court only twenty-five dollars, and with this latter sum she was apparently content. The sum of twenty-five dollars must, therefore, be regarded as the amount in controversy in this case in this court. Under said amended section 550 of the code, in cases originating before a justice of the peace, ah appeal will not lie to this court, unless the amount in controversy, exclusive of interest and costs, shall exceed the sum of fifty dollars. Acts 1877, Spec. Sess., p. 59; Bogart v. The City of New Albany, 1 Ind. 38; Dailey v. The City of Indianapolis, 53 Ind. 483; Cowley v. The Town of Rushville, 60 Ind. 327; The Louisville, etc., Railway Co. v. Jackson, 64 Ind. 398.
The appeal in this case is therefore dismissed, at the appellant’s costs.